Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered January 26, 2004, convicting defendant upon her plea of guilty of the crime of attempted robbery in the second degree.
Defendant was charged in a three-count indictment with two counts of robbery in the first degree and one count of attempted robbery in the second degree as a result of her involvement in three armed supermarket robberies. Defendant pleaded guilty to attempted robbery in the second degree in full satisfaction of the indictment and thereafter was sentenced in accordance with the plea agreement to two years in prison, to be followed by a three-year period of postrelease supervision.
Defendant’s sole contention on appeal is that the sentence is harsh and excessive insofar as it included a three-year period of postrelease supervision. We disagree. Given the seriousness of defendant’s conduct and the fact that she obtained an advantageous plea resulting in the dismissal of two felony charges, we find no extraordinary circumstances or abuse of discretion warranting a reduction of the sentence in the interest of justice (see e.g. People v Jones, 11 AD3d 818, 818 [2004]; People v Vedder, 1 AD3d 803, 804 [2003], lv denied 1 NY3d 602 [2004]; People v Flood, 307 AD2d 478, 479 [2003], lv denied 100 NY2d 642 [2003]).
Cardona, P.J., Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.